Citation Nr: 1221871	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for psychiatric disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephen Holland, Legal Intern



INTRODUCTION

The Veteran served on active duty from May 1960 to January 1962.  He was given a general discharge in 1962, which was later upgraded to an honorable discharge in 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for a psychiatric disability.

Before the Board may consider the merits of apreviously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  "[T]he Board does not have jurisdiction to consider a claim which [has been] previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter appropriately before the Board is whether new and material evidence has been presented to reopent the previously denied claim of service connection for psychiatric disability.

The issue of entitlement to service connection for psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service connection for psychiatric disability was denied in a January 1990 decision by the Board.  
2. Evidence obtained since the January 1990 Board decision denying service connection for psychiatric disability is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim. 

CONCLUSIONS OF LAW

1. The 1990 Board decision denying service connection for psychiatric disability is final.  38 U.S.C.A. § 7104 (West 2012); 38 C.F.R. § 20.1100 (2011).

2.   Evidence received since January 1990 Board decision denying service connection for a psychiatric disability is new and material; therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

At the outset, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision regarding reopening the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

New and material

The Veteran seeks to reopen his previously denied claim of service connection for psychiatric disability.

This condition claim was originally denied in a November 1981 rating decision.  The Veteran filed a timely appeal and his claim was transferred to the Board in 1990.  In January 1990, the Board denied service connection for psychiatric disability, noting that the Veteran did not have a conclusive diagnosis of an acquired psychiatric disorder.  The Veteran had been diagnosed with severe passive-aggressive character disorder and sociopathic personality disorder versus borderline schizophrenia.  However, personality disorders, including those for which the Veteran was diagnosed, are not regarded as diseases within the meaning of applicable legislation providing compensation benefits.  See 38 C.F.R. § 3.303(c).  Thus, the Board denied the Veteran's claim for service connection.  The Board's decision was final.  See 38 U.S.C.A. § 7104 (West 2011); 38 C.F.R. § 20.1100.

Pursuant to an application received in August 2008, the Veteran seeks to reopen his previously denied claim of service connection for psychiatric disability.  Generally, prior final decisions may only be reopened through the receipt of new and material evidence.  See 38 U.S.C.A. § 5108.  Where new and material evidence is presented or secured with respect to claims which have been disallowed, the Secretary shall reopen the claims and review the former dispositions of the claims.  Id.  Evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) ("[I]f evidence is new and material, [the Board] must . . . review all evidence of record.").  New and material evidence means existing evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156.  New and Material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  The credibility of new evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the January 1990 Board decision includes a May 1960 entrance exam, the Veteran's service treatment records, including record of a September 1961 psychiatric examination pursuant to discharge proceedings.  The Board also considered VA treatment records, which included an October 1986 psychiatric examination.  The Veteran's diagnoses at the time were severe passive-aggressive character disorder and sociopathic personality disorder versus borderline schizophrenia.

The evidence received since January 1990 most importantly includes evidence of a diagnosis of a current acquired psychiatric disorder.  In 2008, the Veteran was diagnosed with and treated at a VA psychiatric clinic for a bipolar II disorder, recognized as a mental disorder under 38 C.F.R. § 4.130.  Although personality disorders are not considered diseases or injuries for compensation purposes, a "disability resulting from a mental disorder that is supermposed upon . . . a personality disorder may be service-connected."  38 C.F.R. § 4.127.  Because the diagnosis of Bipolar II disorder is new and was not of record at the time of the Board's 1990 decision, the Board now finds that the additional evidence establishing a diagnosis of Bipolar II disorder relates to an unestablished fact necessary to substantiate the claim.  Namely, this new evidence shows a currently diagnosed psychiatric disability.

The U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening fo the claim of psychiatric disability.

Although the newly received evidence discussed above is adequate for the purposes of reopening the claim, this does not make it sufficient to allow the grant of benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (maintaining that material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2011).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for psychiatric disability is granted.


REMAND

Upon preliminary review of the evidence of record, and in light of the findings above, the Board finds that further development is necessary regarding the Veteran's service connection claim for psychiatric disability.

Service treatment records reflect a diagnosis of severe passive-aggressive personality disorder immediately prior to discharge in 1961.  The Veteran later supplemented his file in 1986 with medical records indicating a diagnosis of sociopathic personality disorder versus borderline schizophrenia.  Since the 1990 Board decision denying the Veteran's claim for psychiatric disability, the Veteran has been diagnosed with and treated for Bipolar II disorder. Additionally, the Veteran has maintained that he has had psychiatric problems in and since service.

After the Veteran applied for service connection for his psychiatric disorder again in 2008, he submitted VA Medical Center outpatient treatment records which indicated treatment for Bipolar II disorder.  Although the treatment records are helpful in determining that there is new evidence, they are not dispositive of a nexus between the Bipolar II diagnosis and the Veteran's service.  The record currently on appeal does not speak to this possibility and is unclear as to the nature and etiology of the Bipolar II diagnosis, including whether it is causally related to his active service or any incident therein.  Under these circumstances, a VA medical examination is necessary.  See 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records related to the Veteran's Bipolar II or other mental health disorders.  Perform any development deemed necessary.

2. Schedule the Veteran for a VA examination by a psychiatrist to determine the current nature and etiology of his claimed psychiatric disability.  The Veteran's claims folder should be made available to the examiner.  The examiner is to perform all necessary clinical testing, and render all appropriate diagnoses.  The examiner should then render an opinion as to whether it is at least as likely as not that any current psychiatric disability had its onset in service.  The examiner is asked to specifically comment on any possible relationship between the Veteran's Bipolar II disorder and previous in-service diagnosis of severe passive-aggressive personality disorder.

The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Chief Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


